Title: To James Madison from John Binns and Others, 6 February 1813 (Abstract)
From: Binns, John
To: Madison, James


6 February 1813. “The Naturalized Citizens of the United States residing in the City and vicinity of Philadelphia, natives of the United Kingdom of Great Britain and Ireland have at various meetings had under their serious consideration the Proclamation of the Prince Regent under date of the 26th. October 1812, upon which subject, with all the respect due to the enlightened Chief Magistrate of a Free people and with all the solicitudes and anxieties which so important a subject demands we, a committee appointed for the purpose, address your Excellency. The inhuman threat, the barbarous policy which is manifested in the Proclamation are presumed to have issued from counsellors, determined & desperate enough to dare to do that which they have dared to threaten. With the Sheild of the Constitution and the Laws between them and the vengeance of the Prince Regent, the Naturalized Citizens would have stilled the tumultuous throbbings of indignation and apprehension which this Proclamation had caused were not their bosoms from time to time agitated and distracted by statements of Naturalized Citizens having been taken from among the prisoners in the United States Army and Navy, put in Irons and sent to the United Kingdom to be tried for High Treason in having taken up Arms against their Natural and lawful sovereign George III.
“These statements do, indeed they cannot fail, to damp the warmth of Patriotism and check the ardor of devotion to the public service which otherwise would and which previously did glow in the hearts of Naturalized Citizens toward the country of their adoption which is made dear to them by the most sacred principles of truth, by the most interesting associations and the tenderest ties of gratitude and affection. On the justice of the Constituted Authorities of the United States we repose with the most entire confidence and their assurance that the rights and persons of the naturalized Citizens proscribed in the Prince Regent’s proclamation should be protected would be entirely satisfactory and would invigorate their arms in every contest against the Enemy of the United States, that cruel enemy whose persecution and Tyranny drove us from the land of our fathers and would vindictively pursue us even to death in the only country whose hospitable arms are open to receive the persecuted and oppressed.
“The committee feel assured that you sir, have given this momentious subject a consideration commensurate with its extent of bearing and importance of effects & we pray you to be assured Sir, that considerations connected with the public weal, as intimately as they involve the rights & feelings of those whom we represent, could alone have induced us to tresspass upon your time and very respectfully yet not less earnestly solicit from you some information as to the course which the Executive of the United States are determined to pursue in the event of the Prince Regent carrying into effect the measures threatened in his proclamation.”
